Title: From Thomas Jefferson to Richard Price, 7 August 1785
From: Jefferson, Thomas
To: Price, Richard



Sir
Paris Aug. 7. 1785.

Your favor of July 2. came duly to hand. The concern you therein express as to the effect of your pamphlet in America, induces me to trouble you with some observations on that subject. From my acquaintance with that country I think I am able to judge with some degree of certainty of the manner in which it will have been received. Southward of the Chesapeak it will find but few readers concurring with it in sentiment on the subject of slavery. From the mouth to the head of the Chesapeak, the bulk of the people will approve it in theory, and it will find a respectable minority ready to adopt it in practice, a minority which for weight and worth of character preponderates against the greater number, who have not the courage to divest their families of a property which however keeps their consciences inquiet. Northward of the Chesapeak you may find here and there an opponent to your doctrine as you may find here and there a robber and a murderer, but in no greater number. In that part of America, there being but few slaves, they can easily disencumber themselves of them, and  emancipation is put into such a train that in a few years there will be no slaves Northward of Maryland. In Maryland I do not find such a disposition to begin the redress of this enormity as in Virginia. This is the next state to which we may turn our eyes for the interesting spectacle of justice in conflict with avarice and oppression: a conflict wherein the sacred side is gaining daily recruits from the influx into office of young men grown and growing up. These have sucked in the principles of liberty as it were with their mother’s milk, and it is to them I look with anxiety to turn the fate of this question. Be not therefore discouraged. What you have written will do a great deal of good: and could you still trouble yourself with our welfare, no man is more able to give aid to the labouring side. The college of William and Mary in Williamsburg, since the remodelling of it’s plan, is the place where are collected together all the young men of Virginia under preparation for public life. They are there under the direction (most of them) of a Mr. Wythe one of the most virtuous of characters, and whose sentiments on the subject of slavery are unequivocal. I am satisfied if you could resolve to address an exhortation to those young men, with all that eloquence of which you are master, that it’s influence on the future decision of this important question would be great, perhaps decisive. Thus you see that, so far from thinking you have cause to repent of what you have done, I wish you to do more, and wish it on an assurance of it’s effect. The information I have received from America of the reception of your pamphlet in the different states agrees with the expectations I had formed.—Our country is getting into a ferment against yours, or rather have caught it from yours. God knows how this will end: but assuredly in one extreme or the other. There can be no medium between those who have loved so much. I think the decision is in your power as yet, but will not be so long. I pray you to be assured of the sincerity of the esteem & respect with which I have the honour to be Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. I thank you for making me acquainted with Monsr. D’Ivernois.

